Warren E. Burger: Ms. Vickers, you may proceed whenever you're ready.
Maria Parisi Vickers: Mr. Chief Justice, may it please the Court: This case arises in the context of the Uniform Extradition Act and the Interstate Agreement on Detainers, both interstate compacts which have been adopted by the overwhelming majority of the states. The issue before the Court involves the interrelationship of these two important compacts as they affect the interstate transfer of a prisoner who has a detainer lodged against him and who is sought for trial on criminal charges in another state.
William H. Rehnquist: Ms. Vickers, isn't there some question as to whether this is actually a compact or not?
Maria Parisi Vickers: The detainer agreement, Your Honor?
William H. Rehnquist: Yes. In view of the language in the Multistate Tax Commission case saying that unless the agreement between the states is one which would alter the balance of power within the Union, it may not be a compact.
Maria Parisi Vickers: Your Honor, I believe that this is a compact, rather an agreement entered into by party states.
William H. Rehnquist: But is any agreement entered into by party states necessarily a compact? In the Multistate Tax Commission case, there was certainly an agreement entered into by a number of states, and I believe it was held it was not a compact.
Maria Parisi Vickers: Your Honor, I must say that I have not focused on that issue and I apologize.
Potter Stewart: If it isn't, I suppose it would follow that there is some considerable question about whether or not there is a federal question here.
Maria Parisi Vickers: Your Honor, the 3rd Circuit relying on this Court's decisions found that there was a question of federal law and that it is a--
Potter Stewart: I know. The Court of Appeals of the 3rd Circuit did so. The case is now here.
Maria Parisi Vickers: --And it is a compact. They found it to be a compact. Your Honor, I don't believe that this Court has ever passed on this specific issue as far as the Agreement is concerned.
Potter Stewart: Certainly a uniform state act, even though the same act has been enacted by the legislatures of 50 states, is not a federal question. That's still a question of state law, even though the law is identical in each of the 50 states, isn't it?
Maria Parisi Vickers: Your Honor, it might be a question of state law. However, a federal interpretation would govern because it is a compact.
Potter Stewart: Even though... let's assume that there's an identical federal law. If you apply it within a state, it's still a matter of state law, isn't it?
Maria Parisi Vickers: I would agree that simply because the United States has adopted the agreement doesn't automatically make it a federal law. However, if the agreement is one which has been sanctioned by Congress... and here I believe the sanction by Congress was given prior to the enactment of this agreement... then I believe that federal interpretation would be binding on the states.
Potter Stewart: The Court of Appeals certainly held that.
Maria Parisi Vickers: Yes, Your Honor.
Potter Stewart: So you have support for your position.
Maria Parisi Vickers: I do not differ with that position, Your Honor. Your Honor, the factual and procedural posture of the case is briefly summarized. Respondent is a inmate confined in a Pennsylvania prison who was wanted for trial on criminal charges in the State of New Jersey. He was being sought pursuant to the interstate agreement on detainers, and he alleges that this transfer under the Agreement rather than under the Uniform Extradition Act violated his constitutionally protected rights in two ways. One, the failure to advise him of his right to petition the Governor of the sending state to review the custody request, and secondly, the absence of a pretransfer hearing violated his right to due process. And secondly, the fact that the state did not provide him with a pretransfer hearing as in the case of a transfer under the Extradition Act deprived him of the equal protection of the laws. The district court dismissed the complaint for failure to state a claim upon which relief could be granted. An appeal was taken to the 3rd Circuit and that court held as a matter of statutory construction, never reaching the federal issues, that Article IV(d) of the Agreement preserves a prisoner's existing procedural rights under the Extradition Act, Section 10 more specifically.
William H. Rehnquist: Which was exactly contrary to the interpretation of the Pennsylvania state court, wasn't it?
Maria Parisi Vickers: That's right, Your Honor. Your Honor, in reaching their decision the appellate court relied on the language of Article IV(d) which states that the Agreement does not deprive a prisoner of any right which he may have to contest the legality of his delivery, as provided in paragraph (a) hereof. However, nothing in the Agreement suggests that any right includes Extradition Act procedures, and it is our position that the language which I have just quoted refers only to the right to petition the Governor to disapprove the request of the prosecutor for temporary custody. Similarly, the Court of Appeals relied on the commentary by the Council of State Governments to Article IV(d). And here again they relied on language concerning extradition. But here extradition was not defined in terms of the Extradition Act. Therefore they relied on a commentary which was in itself ambiguous and unenlightening. They also pointed to language in Article III(e) to the effect that a prisoner who himself requests final disposition on outstanding charges waives extradition. Again, Article III does not define extradition, and there was no necessity for the framers of the Agreement to define extradition here since extradition was being waived. So reference to Article III(e) language is also unenlightening. Your Honor, this Court has defined extradition in its cases, and the Extradition Clause of the U. S. Constitution and its implementing legislation do not define extradition in terms of a pretransfer hearing. So it would seem to us that it is unreasonable to assume that every time the word extradition is used a pretransfer hearing is implied. Neither the Extradition Clause nor the federal implementing legislation nor the definition of this Court of the term "extradition" would imply a pretransfer hearing. Your Honor, we would submit that the Court of Appeals' interpretation of Article IV(d) is not only against the clear and literal reading of the statute itself but it goes against the purpose of the Agreement. And Article I, the last sentence of Article I, states that it is the purpose of the Agreement to provide cooperative procedures. The Article had been talking of the need to have cooperative procedures when there is an interstate transfer of prisoners and the framers clearly said, "It is the purpose of the Agreement to provide such cooperative procedures. " This language indicates that the framers intended to provide specific mechanism for these transfers; it was an affirmative statement that they were to provide certain procedures to accomplish what was to be the expeditious and orderly disposition of outstanding charges. If the framers had not intended to set out a complete self-contained system, a complete procedure within the four corners of the Agreement, I think that they would have so specified. They would have set out a particular procedure and they would not have stated in Article I that it is the purpose of the Agreement to provide the procedures. So I believe that the interpretation of the Court of Appeals for the 3rd Circuit goes against the clear intent set out in Article I of the Agreement.
John Paul Stevens: Ms. Vickers, could you help me with one question? Under your view of the Interstate Agreement on Detainers, how does the prisoner know that he has a right to file a motion with the Governor within that 30-day period asking that he not be transferred?
Maria Parisi Vickers: Your Honor, the statute itself does not provide that he be advised. However, the forms which have been adopted by all of the states for the promulgation of the procedures within the Agreement advises the prisoner when a detainer is lodged against him that he has several options. A detainer has been lodged against him and he may under Article III proceed to seek final resolution of the detainer, or under Article IV... and they give the procedures to be followed.
John Paul Stevens: Was this particular respondent given that form?
Maria Parisi Vickers: Your Honor, the record does not show either way.
John Paul Stevens: Because he alleges he did not know about his right to filing.
Maria Parisi Vickers: Your Honor, he alleges, he discussed only the time frame from when the custody request was received by the state. There is no discussion as to the detainer, when the detainer was first filed. And I would submit, therefore, that the record is unclear as to whether he received notice of the filing of the detainer or Form 1.
John Paul Stevens: Whose burden would it be to show that he received a piece of paper that would tell him what his rights were?
Maria Parisi Vickers: Your Honor, I think that the way the record stands at this point it's incomplete on that issue.
John Paul Stevens: But then don't we have to accept his claim that he didn't know about this right as probably a valid claim?
Maria Parisi Vickers: Your Honor, normally I would agree with you but in this particular case I think that there is a lack of information on that point. He speaks only of when the custody request was lodged. He does not speak of any prior period of time. He does not say specifically that he did not receive notice of a detainer. The complaint doesn't say that.
John Paul Stevens: Well, but even if he had notice of the detainer, it wouldn't necessarily mean that he had notice of his right to make a request with the Governor within that 30-day period.
Maria Parisi Vickers: Your Honor, as I was stating, when the prisoner receives notice of the detainer, he receives it through a form, Form 1.
John Paul Stevens: How do we know that? Not that I don't have confidence in what you're telling me. Is there anything in the record that explains that procedure to us?
Maria Parisi Vickers: No, Your Honor. Your Honor, to continue on the issue of the interpretation of the Article IV(d) by the 3rd Circuit, it appears that the 3rd Circuit interpretation would have us assume that every state which adopts the Interstate Agreement on Detainers has a Uniform Extradition Act. And this is just not so. There are still states which do not have that Act. Therefore, it would be incongruous for a court to conclude that a prisoner has rights derivative from a statute which may not exist in a particular state. On the other hand, the Court of Appeals decision may be construed as to mean that whatever statute on extradition exists in that state should be applied. Well, Your Honors, if it please the Court, I would submit that that is an equally irrational result, because the Uniform Agreement on Detainers is supposed to be a uniform statute with uniform procedures throughout the country. This is the intent of the framers, this is what is going to facilitate transfers. And to have the result that the procedures are going to differ depending on the particular extradition statute in each state is simply absurd. It defeats both the character of the statute in its uniformity, and it defeats the purpose of the Agreement itself.
William H. Rehnquist: Yet, in the Uniform Commercial Code, in its early days, which was also adopted by a large majority of the states, the highest courts of various states interpreted various provisions differently. Which were generally corrected, I think, by recommendations of the Uniform Conference on, Commissioners of Uniform State Laws. But those were never treated as federal questions.
Maria Parisi Vickers: Well, Your Honor, I think that the uniformity of the procedure here is strongly supported by the purpose enunciated in Article I of the Agreement, which is to provide the procedures to be followed.
William H. Rehnquist: All uniform laws are supposed to be interpreted uniformly but lots of state courts just have come to different conclusions on rather difficult questions of statutory construction.
Maria Parisi Vickers: Well, Your Honor, I think that the purpose of this Agreement, the enunciation by the framers, specifically states in Article I that cooperative procedures are going to be provided. I think that that implies that they're going to be the same procedures.
Warren E. Burger: At some point, Ms. Vickers, before you complete, do you intend to address yourself to the question of mootness?
Maria Parisi Vickers: Yes, Your Honor, we have--
Warren E. Burger: Do it in your own time.
Maria Parisi Vickers: --Yes. Thank you, Your Honor. Your Honor, we believe also that the reliance placed by the Court of Appeals on legislative history is misplaced here. However, we agree that legislative history may be consulted by the court when the language of the statute is unclear and when the legislative history would clarify the question. Here that is just simply not so. In fact, the interpretation given to IV(d) defeats the very purpose of the agreement, which is the expeditious and orderly disposition of detainers.
John Paul Stevens: But, Ms. Vickers, I'm a little puzzled on how you read IV(d). What do you think IV(d) means?
Maria Parisi Vickers: Your Honor, I think it means that the prisoner has those rights enumerated in Paragraph (a).
John Paul Stevens: Why do you have to say that? I mean, if Paragraph (a) gives him those rights, do you have to put in another paragraph that says, this article doesn't take away the rights we just gave you?
Maria Parisi Vickers: I think, Your Honor, that was... that is a clarifying reference and I think that it is not unusual in statutes to find--
John Paul Stevens: What are the rights that the prisoner gets in Paragraph (a)? I don't find that he gets any rights in that--
Maria Parisi Vickers: --Well, Your Honor, he has the right to petition the Governor. He has the 30-day--
John Paul Stevens: --That's right. That isn't spelled out here, is it? There's nothing in here that says he has the right to do that. It says the Governor has the right to withhold the transfer if he petitions.
Maria Parisi Vickers: --That's right, if the prisoner petitions.
John Paul Stevens: But you say, you think Paragraph (d) was intended to preserve his right to petition the Governor?
Maria Parisi Vickers: Both that and to give him an opportunity during the 30-day period to take whatever other action he might deem appropriate. For example, the petition for writ of habeas corpus.
John Paul Stevens: Was that right given by Article IV(a)?
Maria Parisi Vickers: No, it is not.
John Paul Stevens: That's a right that, if it exists, exists independently of IV(a).
Maria Parisi Vickers: That's right.
John Paul Stevens: So as soon as you admit that that was intended to preserve that right, you're saying that Paragraph IV(d) is preserving things not granted by IV(a).
Maria Parisi Vickers: Your Honor, I believe the right to petition for writ of habeas corpus is a right which cannot be abrogated by particular statute.
John Paul Stevens: You wouldn't need to put in Subparagraph (d) in order to preserve that right is what you're saying, then--
Maria Parisi Vickers: That's right.
John Paul Stevens: --Then I find it difficult to understand what IV(d) accomplishes if it does not preserve rights that exist independently of the interstate Agreement on Detainers.
Maria Parisi Vickers: Your Honor, I would agree that it preserves a right which is a fundamental right, a right which is not a matter of state law such as uniform extradition procedures would be. But it would be a right which belongs to the prisoner because of constitutional provisions.
John Paul Stevens: Well, just to make it explicit, you then concede that Paragraph IV(d) preserves rights beyond rights which are granted in Paragraph (a)?
Maria Parisi Vickers: Your Honor, within the framework of this statute, the only right which this particular statutory provision gives him is a right to petition the Governor, we believe. However, this statute, taken as a whole, does not obligate the prisoner's rights that he may have to file a petition for writ of habeas corpus. For any other--
John Paul Stevens: Or that right that he had before this agreement was adopted to have certain procedural protections in connection with extradition.
Maria Parisi Vickers: --Well, Your Honor, I think at that point we are getting into reliance on another statute and then we have to look at the interrelationship between the Extradition Act and the Detainer Agreement. And it is our position that the Extradition Act is a general statute which addresses the subject of extradition of any persons, and it focuses on the extradition of prisoners in a particular section but that focuses on both sentenced and unsentenced prisoners, whereas the Detainer Agreement specifically--
John Paul Stevens: I understand that, but would you agree that before the Agreement on Detainers was adopted, the prisoner had certain protections under the Extradition Act?
Maria Parisi Vickers: --Yes, Your Honor, he did. However, the protections that he had were possibly subject to modification by the executive authority under Section 5, Your Honor. The executive authority of the state was free to enter into agreements for the transfer of prisoners, and I think there there's a possibility that under Section 5... I suggested that in my brief... the executive authority might enter into an agreement which would differ from the Extradition Act procedures themselves when dealing with a prisoner.
Lewis F. Powell, Jr.: May I ask whether the language... any right that the prisoner may have... couldn't refer to just any right under state law?
Maria Parisi Vickers: Yes, Your Honor.
Lewis F. Powell, Jr.: It's not limited.
Maria Parisi Vickers: Yes, Your Honor, it may. However, when you have the general statute such as the Extradition Act and then the enactment of a specific statute such as the Detainer Agreement which focuses specifically on sentenced prisoners who have a detainer lodged against them, then I think the terms of the specific statute must control.
Lewis F. Powell, Jr.: Well, I'm not debating that point at the moment; there's not a word in the Detainer Act that refers to the Extradition Act, is there?
Maria Parisi Vickers: I'm sorry, Your Honor?
Lewis F. Powell, Jr.: There's nothing in the Detainer Act, no specific reference, to the Extradition Act?
Maria Parisi Vickers: No, Your Honor.
Lewis F. Powell, Jr.: So my question was whether or not the language that you have been discussing with Justice Stevens couldn't be construed simply as applying to whatever rights may exist under Pennsylvania law.
Maria Parisi Vickers: Yes, Your Honor, that would be correct, except for the fact that the Detainer Agreement is a specific statute which deals--
Speaker: Well, I understand that.
Maria Parisi Vickers: --And once, I think, you have the enactment of a specific statute which deals with the procedures to be had when a prisoner is transferred, those are the procedures which control. And I believe that the language 30-day waiting period and the opportunity that the prisoner has to petition the Governor.
John Paul Stevens: There are really three ways to construe that language. One is, it refers to Paragraph (a), the 30-day right. That's your view. Secondly, it could refer to any right given by state law except the Extradition Act. And, thirdly, it could refer to any right given by other laws including the extradition right. Those are the three alternatives.
Maria Parisi Vickers: Your Honor--
John Paul Stevens: Your view, as I understand your brief, is it refers just to Paragraph (a). Justice Powell has just suggested, well, maybe it refers to any right given by state law except the Extradition Act. And your opponent argues the third alternative.
Maria Parisi Vickers: --Your Honor, I believe that the interrelationship of the two Acts... and I apologize for repeating myself, but I do think that that, in my mind, that is the issue, the interrelationship of these two Acts, the purpose of the Extradition Act, the purpose of the Agreement on Detainers. There's a general statute which gives particular rights to a class, and then there's a more specific statute which refines the class and mandates a certain procedure for that class.
John Paul Stevens: Then your view is that this language is so perfectly clear that we should not look at the legislative history that says it's not intended to waive the rights under the extradition statute? Which the legislative history does say rather clearly.
Maria Parisi Vickers: Well, Your Honor, the commentary does not say, under the extradition statute.
John Paul Stevens: Well, the extradition process, which are designed for the protection of prisoners.
Maria Parisi Vickers: Right, Your Honor. I don't believe that the extradition process clearly includes a pretransfer hearing. The extradition clause in the federal implementing legislation certainly doesn't require a pretransfer hearing. And there may be valid state laws which would not require a pretransfer hearing. So I don't think that it's logical to assume that extradition process means a hearing. That is our position. Your Honor, if it please the Court, the consequences of the decision of the 3rd Circuit have some very, what we believe to be some unreasonable effects and consequences. First of all, the decision provides greater procedural protections to a prisoner who is wanted for trial in another state than to the man on the street who is arrested on a Governor's warrant and is transferred to another state. Because now you have in effect the procedures of both the Detainer Agreement and the Extradition Act which accrue to a prisoner, whereas the man in the street is simply protected by the Extradition Act. I would submit that if there's a class of people, of the two, that needs greater protection because of the basic interest involved, I would say that the man on the street has a great deal more to lose by what could be a permanent transfer to another jurisdiction than a prisoner who is being transferred for a 120-day period. The prisoner's transfer under the Detainer Act is temporary. The prisoner receives substantial benefits under that Act. He may... any charges outstanding in a receiving jurisdiction which are not acted upon in the 120-day period will be dismissed. This is a great bonus to an inmate. Also, while he's serving the time in the demanding jurisdiction, his sentence which he was serving in the asylum state continues to be served. He is not losing anything. There might be interruption in his programs, perhaps he loses his job, he's away from his family, but these are minor considerations when compared to the loss suffered, the liberty loss suffered by the man on the street when he's arrested and transferred. So it is an absurd result which the 3rd Circuit decision requires, and respondent has argued in his brief that because of the evils of the detainers lodged against an inmate the prisoner requires greater procedural protections. Well, I would submit that that is on its face a meritless conclusion. And secondly, here it's not the detainer which is being attacked but the transfer itself. Furthermore, there's the matter of the 30-day waiting period. This defeats one of the primary purposes of the Agreement and that is to expeditiously try the underlying specific detainer. This 30-day period must elapse before any procedure in court is begun, because during that 30-day period the Governor of the state may sua sponte disapprove the request. So therefore we must wait... now, in Pennsylvania, this is the procedure we're using... we must wait for the 30-day period to elapse, then take the prisoner before a court of record and at that point he can require a habeas corpus hearing. So that there's a great deal of delay which has been built in to the Agreement.
Warren E. Burger: Are you coming to the mootness point at some?
Maria Parisi Vickers: Yes, Your Honor, I will address that now. This case was filed as a class action. The class was never certified, however. The prisoner was transferred to New Jersey. He was tried, convicted, and returned to Pennsylvania. Therefore I believe the injunctive relief sought is mooted, but there's a damage claim and I believe for that reason the case is still a live case and properly before this Court.
Warren E. Burger: Could he recover any more than nominal damages, assuming any recovery?
Maria Parisi Vickers: No, Your Honor, I think that's... one dollar under your decisions is what he could recover, but that still keeps the case live, and therefore you must pass upon it.
Warren E. Burger: Perhaps your friend will have something to say about the mootness question too.
Maria Parisi Vickers: Your Honor, I would conclude by saying that the Agreement was fashioned to achieve several purposes. There are several converging interests here. There's the interest of the demanding state in trying prisoners who have outstanding criminal charges against them. There's the interest of the asylum state in seeing that the rehabilitation of the prisoner is not interrupted by multiple trips to varying jurisdictions. And finally, there's the interest of the prisoner himself in his rehabilitation and therefore all three interests must be taken into consideration. This statute is not a statute for the benefit of the prisoner, as alleged by Respondent. It is a statute which considers the sovereign powers of the states, both the demanding and the asylum state, and their relationship to the prisoner.
Potter Stewart: Now, which statute? Which statute are you talking about? There are two.
Maria Parisi Vickers: The Agreement--
Potter Stewart: There's the Extradition Act, which is a state law, and then there's a Uniform... there's an Agreement on--
Maria Parisi Vickers: --Detainers. Your Honor, the Agreement I'm talking about. I'm referring to the Agreement.
Potter Stewart: --The court held, the Court of Appeals for the 3rd Circuit held that the state laws, the protections extended by the state law, were extended in this case even though it was also governed by the Interstate Agreement on Detainers. Isn't that correct?
Maria Parisi Vickers: Yes, Your Honor. That was the holding.
Potter Stewart: Well, I'm left with the question that Brother Rehnquist asked you. What's the question of federal law?
Maria Parisi Vickers: Your Honor, the interpretation. I believe that even though it is a matter of individual state law, the Agreement itself is a matter of state law because it has been enacted in a particular state.
Potter Stewart: All right, but all that the Court of Appeals held was that the law of Pennsylvania extended certain rights--
Maria Parisi Vickers: That's right.
Potter Stewart: --to the respondent.
Maria Parisi Vickers: Yes, Your Honor.
William H. Rehnquist: And that holding was exactly contrary to the Commonwealth court's holding?
Maria Parisi Vickers: That's right, Your Honor. Your Honor, if it please the Court, I would like to reserve remaining time for rebuttal. Thank you.
Warren E. Burger: Very well. Mr. Crawford.
James Douglas Crawford: Mr. Chief Justice, and may it please the Court: I'd like to begin by addressing myself to the question posed by Mr. Justice Rehnquist and echoed by Mr. Justice Stewart concerning whether this is a federal question case at all. It was very clear to the people who adopted the interstate compact on detainers that they were adopting... or the Interstate Agreement on Detainers; I have tried to put my rabbit in my hat too far but... they enacted the Interstate Agreement on Detainers but they did so very clearly under the provisions of the Crime Control Consent Act of 1934. All of the material that went out about it said, this is the basis on which this interstate compact is permitted. So that, to the degree that the people who adopted it could control whether this was an interstate compact, they plainly meant it to be one.
Potter Stewart: Yes, but the Court of Appeals for the 3rd Circuit decided this case on the ground of what was extended to your client by the state law.
James Douglas Crawford: Yes, Mr. Justice Stewart, because--
Potter Stewart: Not by the Agreement or the compact but by the state law.
James Douglas Crawford: --That is correct. The compact, as a federal law may do, the compact recognizes certain rights provided by state law.
Potter Stewart: Which may vary from state to state.
James Douglas Crawford: Which may vary from state to state, but an interstate--
Potter Stewart: And the Court of Appeals simply held on this that in the State of Pennsylvania state law accorded your client certain protections and rights, and that's the end of it, and isn't that a state law decision?
James Douglas Crawford: --No, Mr. Justice Stewart.
Speaker: Well, why isn't it?
James Douglas Crawford: Because state law accords everyone under the extradition process certain rights.
William J. Brennan, Jr.: Yes, but Mr. Crawford, this is a 1983 suit, is that right?
James Douglas Crawford: That is correct, Mr. Justice Brennan.
William J. Brennan, Jr.: And therefore you had to allege causes of action either for violation of the Federal Constitution--
James Douglas Crawford: Right.
William J. Brennan, Jr.: --or for violation federal laws. Now I read your complaint and you do allege the violations of the Federal Constitution, but where do you allege violations of federal law?
James Douglas Crawford: Mr. Justice Brennan, this case is a prisoner complaint. The prisoner did not allege any federal law violations because he had not thought of the question which obviously was later posed, I think properly, by the Court of Appeals. He raised serious constitutional questions which the Court of Appeals did not reach and which this Court therefore should not reach, because the Court of Appeals under Hagans v. Lavine said, if there is a federal statute which can be interpreted--
William J. Brennan, Jr.: That's it. If there was a federal statute. That's my problem. Where is it?
James Douglas Crawford: --The federal statute, as I see it, Mr. Justice Brennan, is the Interstate Agreement on Detainers.
William J. Brennan, Jr.: What precisely did the Congress, besides adopting this as a matter of controlling federal detainers and such, what process does the Compact Clause require before an interstate agreement becomes a federal compact?
James Douglas Crawford: I think an interstate agreement becomes a federal compact if it is adopted under the authority of a congressional resolution permitting an interstate compact. And in this case the fact that it is a federal law question, the Court of Appeals for the 3rd Circuit fudged a little on this. They said, we don't know whether every interstate compact presents a federal question but this interstate compact plainly has been adopted in haec verba by the--
William J. Brennan, Jr.: Mr. Crawford, what was the 1934 statute that you said authorized specifically the adoption system?
James Douglas Crawford: --The 1934 statute was a general statute--
William J. Brennan, Jr.: Is that cited? 4 U.S.C. 112, is it not?
James Douglas Crawford: --That's correct, Mr. Justice Rehnquist.
William H. Rehnquist: And doesn't it say that the consent of Congress is hereby given to any two or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime?
James Douglas Crawford: It goes, I think, a little broader than that, Mr. Justice Rehnquist, as I remember it. Or perhaps it's only been interpreted somewhat more broadly. But that includes the punishment of crime or the other pieces of the crime control mechanisms, and plainly this has to do with the ability to prosecute crime and as such falls within the crime control authorization. I had hoped to find, by the way--
Byron R. White: And the states in adopting the detainers Agreement referred to it as an agreement. They entered into an agreement as well, and that's the way legislatures join agreements, make agreements.
James Douglas Crawford: --That is correct, Mr. Justice White.
Byron R. White: Quite different from the extradition, Uniform Extradition Act.
James Douglas Crawford: That is correct. The Uniform Extradition Act is plainly state law. It's a uniform act although it may be hopefully interpreted the same way in varying states, that's a state law question.
Byron R. White: Of course, if it's the case that an interstate compact... the interpretation of an interstate compact, something that's admittedly a compact is a matter of state law; that's something else again, but you think you have the best of it on that.
James Douglas Crawford: Mr. Justice White, certainly the states when they adopted it believed they were entering into an interstate compact.
Byron R. White: Oh, yes. But what is the authority for an admitted interstate compact being a federal question?
James Douglas Crawford: I think Petty vs. Tennessee-Missouri Bridge would be the leading case on the point and it seems to me very clear. Common sense tells you that this Court was correct in that case... whatever you may do in an area where you have no control. The uniform act would be wonderful if you could bring uniform acts to some court somewhere and get uniform interpretations. There's no constitutional basis for it. Where... and the Court found in Petty, for example... that an interstate compact being authorized specifically by the Constitution and by Act of Congress presents a federal question, then the great wisdom that permits such a compact to be interpreted by this Court, or initially by the lower federal courts, brings a uniformity which is not only desirable, as in the uniform acts, but also achievable, because there's a constitutional framework.
William H. Rehnquist: But 112 provides for the execution of agreements or compacts, does it not?
James Douglas Crawford: I'm sorry, Justice Rehnquist, I don't remember that but--
Potter Stewart: It's to be found in footnote 1 of the Court of Appeals' opinion, on page 3a of the Petition for Certiorari. "Consent of Congress is hereby given to any two or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and in the enforcement of their respective criminal laws and policies, and to establish such agencies, joint or otherwise, as they may deem desirable for making effective such agreements and compacts. " That's the extent of the statute.
James Douglas Crawford: --Well, plainly, Justice Stewart, if consent of Congress is needed for these agreements or compacts, then they're both compacts for the purpose of the Compact Clause. If these are agreements of some other sort, congressional consent wasn't needed, so the fact that Congress used the word "agreement" and that the framers of this compact used the word "agreement" I think is immaterial to the interpretation in this case.
William H. Rehnquist: Well, what do you do with the Multistate Tax Commission then? The case that this Court handed down two or three years ago, where the thing had been submitted to Congress and Congress had refused to approve it?
James Douglas Crawford: Mr. Justice Rehnquist, it seems to me a very different situation when you say, you didn't need a compact in order to reach this agreement. It's a very different situation from the case in which the states choose to follow Congress and the states choose to follow the Compact Clause. I don't see Multistate Tax Commission as saying, you can't make a compact about anything but this very narrow area. I understand the case to say it is unnecessary to get congressional approval outside the narrow area.
William H. Rehnquist: Well, but could Congress by writing a broad, blanket, general approval of all sorts of agreements between the states make all such agreements federal questions?
James Douglas Crawford: I don't know the answer to that, Mr. Justice Rehnquist. I think they did in this case. It may be that there's some limit as to how broadly they can go. But I think this is the sort of concern which is at worst on the edge of the area where compacts are needed and certainly not one where, if the Congress authorized it and the states accept that authorization, this Court should now say, you thought you had a compact and an agreement under the Compact Clause, but you didn't. I don't see that that's appropriate in this case.
John Paul Stevens: Mr. Crawford, let me put it to you this way. Supposing after the 3rd Circuit decision in this case the Governor of Pennsylvania and the Governor of New Jersey got together and said, we really intended the result that the Pennsylvania Supreme Court holding would allow; we don't want to have extradition procedures apply in detainer areas, therefore let's adopt an amendment to the agreement between these two states which specifically says, no extradition-type hearings in the detainer area. Would there need to be the approval of Congress for such an agreement? And if, on the second question, would that agreement be subject to construction by us?
James Douglas Crawford: To back in, Justice Stevens, first off, obviously that agreement would not be subject to construction by you unless it were a compact.
John Paul Stevens: Right.
James Douglas Crawford: I believe this is an area--
John Paul Stevens: Suppose that agreement is authorized by just broad, general language in Section 112: "Any agreements relating to the enforcement of criminal law? "
James Douglas Crawford: --Then it is a compact and then it is subject to interpretation by this Court. But interpretation would approve that agreement, because the whole focus of this case and the whole misguided argument against the decision of the Court of Appeals, as I see it, is this Interstate Agreement on Detainers did not create the rights about which we are talking. It federalized those rights in the sense that when the Interstate Agreement was written, they said, we choose to preserve all those rights which existed; we don't want to meddle with these rights and we thereby federalize them. If Pennsylvania chose to repeal the Uniform Extradition Act, which it has a perfect right to do, and to go down to what two states... there are still two left that have no uniform act on this... have and have simply the right to use governors' warrants, no habeas corpus, no hearings, then there will be a question of whether there is some kind of inherent law to protect a person being extradited... the cases as I read them say there is very little if any... and you would remove these rights. But you remove these rights by changing state law. And I would point out last, the Supreme Court of Pennsylvania has never decided this case. The Superior Court of Pennsylvania merely decided that the interstate compact as they had interpreted it... an interpretation was never argued to them... wasn't unconstitutional. That's all that's been decided.
John Paul Stevens: Would it be within the authority of the two governors to say that with respect to the questions of interpreting the agreement for prisoners who are in custody in Pennsylvania, decisions of the Pennsylvania courts shall control whereas with respect to prisoners in custody in New Jersey, the decisions of the New Jersey state courts shall control, and in no event shall the federal courts depart from those instructions?
James Douglas Crawford: I hesitate to think about what people can do to rip jurisdictions from federal courts. I have watched so many tough questions in the area. I don't think that works, Mr. Justice Stevens, but I probably should have to think it out more. It seems to me that the analogous situation in which for example the legislatures of the two states modified the Extradition Act to remove these rights only from people who are serving terms in prison would be subject to a substantial constitutional argument on equal protection grounds. I think the prisoners would win it. I don't know. But in any case there'd be a substantial constitutional question, whether there isn't a similar substantial constitutional question when the governors get together and say, we're going to let our highest state courts provide the "rippers" instead of our Legislature. I don't know the answer to that; we'd have to find out what the state courts did, but they haven't done that here. At present we have the uniform agreement in exactly the terms in which it was entered. I wonder if I could spend a minute on the statutory construction, although I think that some questions from Mr. Justice Powell and Mr. Justice Stevens pretty much construed it as I see it.
Warren E. Burger: Save a minute or two for mootness also.
James Douglas Crawford: I will do so, Mr. Chief Justice. This is a statute which... I was going to open my argument... a few things that everyone agrees here, and one is, this is a statute for the protection of prisoners. All of the legislative history and material says so. The reason states get a chance to move cases faster is because, said the framers, the Council on State Government, this is for the benefit of prisoners. They are better off if their cases are disposed of promptly. I can no longer say we all agree it's for the benefit of prisoners, but I suggest that if you look at all the legislative history... and this legislative history is different from some places because this uniform agreement was circulated with an attached piece of history right with it... everybody who adopted it knew what they were getting. This is an Act for the protection of prisoners and it's being interpreted by the State here to have taken substantial rights away from prisoners. And I suggest, if that's what the Act was going to do, it would have done so very explicitly. There is no language which says there are any rights which prisoners previously had under state law that are being taken away from them. Instead, there is Section IV(d) which says, any rights you have are preserved. Secondly, the construction of the detainer agreement within itself plainly supports this. You have the contrast with Article III, the prisoner-initiated transfer, in which the prisoner waives extradition... precisely the term, by the way, that's used in the Extradition Act. Section 26 of the Uniform Act says, if you don't want to go through all these procedures, you waive extradition, you don't waive Extradition Act. And the Extradition Act was the law of the vast majority of the states when the compact or the Agreement was drawn up. So they're obviously thinking in precisely those terms. They say, if you want to go to another state, you can't also ask for a bunch of rights which you may have. Whatever you've got, you give up. But by clear contrast, if a prosecutor somewhere else wants to take you across the state lines, you keep any rights you had. The framers sent out just a couple of pages of legislative history to go with it, and one of the things they said is, we have some questions whether we constitutionally can take away those rights or whether it's proper to take away those rights, but in any case we have clearly not done so; we've preserved whatever rights existed... not Extradition Act rights; some states didn't have an Extradition Act; then there were no Extradition Act rights to preserve; but we've preserved whatever is there. Finally, interpreting the Extradition Act this way has the great benefit of avoiding some tough constitutional questions. I'm assuming... and I do assume this... that this is an interstate compact and that it's subject to interpretation by this Court; then this Court has ample... the worst that could be said about the position that I'm taking is that perhaps the Act has an ambiguity. I don't think there are any ambiguities.
William J. Brennan, Jr.: But who brought... do state court interpretations? What weight should we give that? What consideration should we give?
James Douglas Crawford: You give, Mr. Justice Brennan, you give them weight when deserved on straight federal constitutional questions. There have been some notable decisions from state courts--
William J. Brennan, Jr.: No, but on statutory interpretations?
James Douglas Crawford: --There have been state courts which have interpreted federal statutes. They have a right to under the whole federal system, and this Court reads them, and if they're well reasoned, it follows them. But there is no more reason to follow a state court decision in this case than there would be to follow it in an interpretation of the Social Security Act.
William H. Rehnquist: Well, the 3rd Circuit didn't avoid any constitutional question here. It decided a constitutional question.
James Douglas Crawford: I think it didn't even realize, Mr. Justice Rehnquist, that there was any question but that this was an agreement under the Compact Clause, and therefore it was free to interpret it. And then there's no constitutional question.
William H. Rehnquist: Well, but the reason that it's free to interpret it is because it's an agreement under the Interstate Commerce Compact Clause, according to you, and that gives rise under the Petty case to a body of constitutional law.
James Douglas Crawford: But I would have said federal common law, once you get to it. Once you've gotten there under the interstate compact, then you probably use federal common law, and in this case common sense in statutory construction. No question, there's a basic constitutional question, do you get here under the Compact Clause? I am assuming that we're here and obviously if we're not, then the case may have to go back to the 3rd Circuit, they may have to decide the constitutional questions they thought were avoided. I do want to make a couple of points more. I think that the Court should be aware, as it probably is, because its Extradition Act cases recognized precisely the breadth of... or, its extradition cases which have interpreted the Extradition Act recognized the very narrow rights which that Act gives. You have four rights; they are all fairly pro forma rights, but on occasion extremely important rights. You have a right to find out that the documents are in order, that you've been charged with a crime in the demanding state, that you're the person named in the papers, and that you're a fugitive... or on occasion, because you may have, under another section of the Act, committed the crime from outside the state, whether you come within the Act. Very narrow rights, but they are rights you have to be heard. I suggest that for that reason there is no need to have delay. I think that Ms. Vickers is quite right, this agreement contemplates prompt transfer and that delay would go against the interpretation of the Agreement, although if the Agreement plainly calls for certain delays, and the 30-day delay, for instance, is in there... this question plagued the Court somewhat in the Mauro case where, unfortunately, Mr. Justice White doesn't say whether this is an interstate compact or not--
William H. Rehnquist: Well, that was a federal statute.
James Douglas Crawford: --It was a federal statute in that case; that's correct.
Potter Stewart: Not quite the problem in that case.
James Douglas Crawford: I had hoped for better--
Potter Stewart: But they obtained the prisoners from a state.
James Douglas Crawford: --They obtained it from a state but it was--
Potter Stewart: --under a federal statute.
James Douglas Crawford: --under a federal statute; that's correct.
Byron R. White: And the question was whether what the Government filed with the state authority--
James Douglas Crawford: --was a detainer.
Byron R. White: --Exactly.
James Douglas Crawford: In any case, the delays... as this Court recognized in Michigan v. Doran and other cases, as the Extradition Act shows... are very limited delays. There is no reason in the world why the Commonwealth of Pennsylvania or anybody else has to wait the 30 days while you're waiting for the Governor not to disapprove. Because, remember, there is no need for the Governor to send any paper that says, you may now transfer this prisoner, as there is in the Extradition Act. In this case, or in fact, under extradition practice in general... in this case the Governor has 30 days in which he may, if there is a public policy reason to do so, say the framers... he may decide to disapprove. There are always those rare cases where you don't want to send your state's prisoner to another state which you think will stomp on his rights, however evil we may think him and however much we may want him in prison, we don't like what some other state's doing. The Governor has 30 days in which to say, not this one. That's all he can do. There's no reason why those 30 days shouldn't be used to have this very limited hearing of the same sort that a person is guaranteed under the Extradition Act. So there's no delay involved. There are very limited rights involved, and it's no question of whether this Court is going to be giving rights to prisoners even that they didn't have before, because a state which doesn't have these rights for its citizens generally doesn't give them to prisoners through this case. So that it's a very narrow case of very clear interpretation, and it's a case that isn't moot. I would like to end on that point. It's not moot for two reasons. First, we don't know how much Mr. Adams may be entitled to in the way of damages. He began with allegations which have never been dealt with because this isn't a 12(b) dismissal, this is simply an answer to the complaint which denied some allegations and then said, and the case should be dismissed for failure to state a federal claim. He alleges that he had an alibi witness, his mother, who would have spoken up for him, and that the New Jersey authorities carefully waited until her death and as soon as she died they filed these papers. It's conceivable that he pleaded guilty in New Jersey, maintaining his innocence to the end but saying, my only witnesses who could have defended me are dead. There are a lot of things that are conceivably proven in this case. I don't assume large damages, but we don't know that the damages may be nominal; under Carey vs. Piphus, whether they may be of modest substance; whether he may have suffered the destruction of a program which would have enabled him to get a prison job on which he could have made a little bit of money; you don't know what kinds of damages might be involved. He also has--
Potter Stewart: That really doesn't make any difference to the question of mootness.
James Douglas Crawford: --If he has damages?
Speaker: Even if nominal.
James Douglas Crawford: That's correct. In addition--
Potter Stewart: That's not moot, is it?
James Douglas Crawford: --I trust that under this generally framed complaint written by a prisoner, that the Court will consider it as a request for declaratory judgment. Assuming it's not moot for his damage claim, this is a proper time for a court to declare, this statute means this. And that would be the other grounds on which it is not moot. I see no mootness here. Unless there are any questions from the Court, I think I have covered the points which I feel need to be made.
John Paul Stevens: I have two questions. First, there are 40-some-odd states that have adopted the Agreement. Are the terms of the Agreement precisely the same for everybody who signs up?
James Douglas Crawford: Unlike the Uniform Act, the Agreement has been adopted in exactly the same words by, I believe, 47 states. We counted wrong in the brief. Mississippi has adopted neither of these Acts and we missed it when we counted, as I think the Court below did. But 47 states and a number of federal jurisdictions, Puerto Rico and the like, have adopted it in exact words.
John Paul Stevens: But there are no--
James Douglas Crawford: Exact words.
John Paul Stevens: --separate amendments such as I discussed with you before?
James Douglas Crawford: None.
John Paul Stevens: And secondly, I take it it's your view that if we don't construe the statute we also do not reach any constitutional question that's been argued in the briefs?
James Douglas Crawford: I've argued them in the brief... and at that time I had argued them in the court below; they are plainly posed in the case, they plainly had to be argued here to show that there are substantial constitutional reasons for this interpretation... but it seems to me, Mr. Justice Stevens, that since the 3rd Circuit has never spoken on those questions, if you have to reach the constitutional questions, they're the people who have to do it.
John Paul Stevens: So then the disposition, if we disagree with you on whether or not there's a federal question, your proposed disposition would be to remand for consideration of those constitutional questions?
James Douglas Crawford: That is correct.
Speaker: Those other constitutional questions.
James Douglas Crawford: Those other constitutional questions. That's right, Mr. Justice Rehnquist. Thank you very much.
Warren E. Burger: You have one minute remaining, Ms. Vickers.
Maria Parisi Vickers: Thank you.
Warren E. Burger: Do you have anything further?
Maria Parisi Vickers: Thank you, Mr. Chief Justice. I would just like to point out that the 30-day delay which Mr. Crawford seems to feel is not a real delay is a very substantial one, because in the event that we do take a prisoner before a court of record and there is a disapproval for the request for custody by the Governor, you have dissipation of court time. You have... this is repeated across the land, and I think that's a very real consideration. The 30-day delay is a real one. We have to wait until the 31st day before we can petition the courts for a hearing and then possibly a second hearing on a writ of habeas corpus. So that I think that is a very substantial handicap and a very debilitating consequence of this interpretation. Thank you.
Warren E. Burger: Thank you, counsel. The case is submitted.